PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS 
AND INTERFERENCES


Application Number: 16/459,224
Filing Date: 07/01/2019
Appellant(s): Changok Kim, et. al. 



__________________
Olga M. Katsnelson, Reg. No. 68,503 
For Appellant


EXAMINER’S ANSWER



The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the appeal brief filed on 10/01/2021 appealing from the Office Action mailed on 05/03/2021.

(1) Grounds of Rejection to be reviewed on Appeal
The examiner has no comment on the appellant’s statement of the grounds of rejection to be reviewed on appeal.  Every ground of rejection set forth in the Office action dated 05/03/2021 from which the appeal is taken is being maintained by the examiner. 
(2) Response to Arguments
The Appellant argues: 
In rejecting claim 1 in view of Jeong, the Examiner cites to paragraphs [0071]- [0073] of Jeong as allegedly disclosing the recited “at least one inorganic layer.”  OA: 3-4 (citing the “uppermost inorganic layer of the encapsulation structure [100b]” of Jeong for the recited “at least one inorganic layer’).  Although Jeong does not explicitly provide for the recited density, the Examiner argues that Jeong nevertheless reads on Appellant’s claim 1, because Jeong discloses SiO2 as an example of an inorganic material, and SiO2 has a density of 2.196 g/cm3.  OA: 4.
The Examiner, however, appears to be citing the density of amorphous silicon dioxide, whereas the density of crystalline silica is about 2.6 g/cm3 and is outside of the range recited in Appellant’s claims.  Nothing in Jeong appears to support an assumption that the silica to be used as an insulating inorganic material in the encapsulation thin film 100b of Jeong is necessarily amorphous.

The examiner responds to the arguments as follows:
There is no support in the Appellant’s specification for a crystalline inorganic layer.  Appellant’s specification and claims offer no written description or support for the claimed 3 to about 2.4 g/cm3.  Reference Jeong clearly teaches using SiO2 having a density of 2.196 g/cm3, which falls within the required claimed range of about 2.05 g/cm3 to about 2.4 g/cm3.  A reference does not have to recite an inherent property (i.e., density) of a material in order for that property to be disclosed.  The assertion by the Appellant that the reference must be teaching crystalline silica is not supported by any evidence.  One skilled in the art of semiconductors understands that “SiO2” used in the Jeong reference is understood to be amorphous (Jeong para [0071], “the inorganic material may include SiO2”).  In order for the Jeong reference to teach crystalline instead of amorphous SiO2, the Jeong reference would have to mention such a teaching explicitly.  Even assuming that the SiO2 of Jeong is actually crystalline silica having a density of about 2.6 g/cm3, the claimed range of about 2.05 g/cm3 to about 2.4 g/cm3 {emphasis added} also encompasses values above or below the claimed range such as 2.6.

The Appellant argues: 
Jeong (paragraphs [0074] and [0072]) provides that while the encapsulation thin film 100b should have flexibility, it should also “reduce or effectively prevent the penetration of moisture into the OLED.”  As those of ordinary skill in the art should recognize, the effective prevention or reduction of moisture may be better achieved by crystalline or polycrystalline silica, rather than by amorphous silica.



The examiner responds to the arguments as follows:
Paragraphs [0071] and [0074] of Jeong (US 2015/0207102) clearly state, “the encapsulation thin film 100b may have a single layer structure or a multiple layer structure including a layer of an insulating inorganic material.  In an embodiment, for example, the inorganic material may include metal oxide or metal nitride, and specifically, the inorganic material may include SiO2, SiNx, SiON, Al2O3, TiO2, Ta2O5, HfO2, or ZrO2”, “since the flexible display panel 100 includes the flexible display substrate 100a and the encapsulation thin film 100b having flexibility, the flexible display panel 100 may be bendable, foldable and/or unfoldable”.
Therefore, a person of ordinary skill in the art would not have used crystalline materials for the encapsulation since they are less flexible, more difficult to produce, and more expensive.  Moreover, the conventionally used materials listed by Jeong offer sufficient protection against penetration of moisture into the OLED (see, e.g., par. 0072).  Finally, there is no support supplied by the either extrinsically or in Appellant’s claims and specification for the assumption that the effective prevention or reduction of moisture may be better achieved by crystalline or polycrystalline silica, rather than by amorphous silica.

The Appellant argues: 
Dependent claim 2 recites that “the at least one inorganic layer comprises a silicon nitride layer having a density of about 2.05 g/cm3 to about 2.4 g/cm3.”
In rejecting claim 2, the Examiner concedes that “Jeong is silent with respect to the claim limitation that the silicon nitride layer has a density of about 2.05 g/cm3 to about 2.4 3.”  OA: 6.  In an effort to remedy this deficiency, the Examiner cites to Oosono, alleging that it teaches the beneficial effects of having silicon nitride films with densities of about 2.1 g/cm3 to about 2.6 g/cm3 range.  OA: 7.  Further, in response to Appellant’s previous argument that Oosono appears to necessarily require that at least one low density film is combined with at least one high density film, the Examiner states that Appellant’s “claim simply recites at least ONE inorganic layer,” and “Oosono is a reference teaching why having at least ONE silicon nitride [layer] with a density of 2.1-2.6 g/cm3 is beneficial.”  AA: Continuation Sheet.  Thus, the Examiner concludes, “[t]he claim does not preclude the use of a multilayer inorganic layer having constituents with different densities, inside and outside the claimed range.”  Id.

The examiner responds to the arguments as follows:
Jeong teaches that the uppermost layer of the encapsulation structure may include an inorganic layer in order to reduce or effectively prevent the penetration of moisture into the OLED (see, e.g., Jeong, par. 0072).  Moreover, Jeong teaches that the inorganic layer can be a silicon nitride layer (SiNx) which has a density of 3.17 g/cm3, although falling outside, but being close enough to the claimed range of 2.05-2.4 g/cm3.
Oosono is a reference in the same field of endeavor as Jeong, i.e., including encapsulation schemes for organic light emitting devices (OLEDs), teaching why having an encapsulation layer comprising silicon nitride with a density of 2.1-2.6 g/cm3 is beneficial.  Namelly, Oosono, teaches using silicon nitride films having densities of about 2.1 g/cm3 to about 2.6 g/cm3 to flatten and cover eventual pinholes in the underlying layers (see, e.g., pars. 0109, 0114).
3 to about 2.4 g/cm3, as taught by Oosono, to flatten and cover eventual pinholes in the underlying layers.
In addition, as is clearly stated in the MPEM §2144.05:
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 438 USPQ2d 1362, 1365-66.  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of Amer.v.Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).

The Appellant argues:
Appellant’s claim 1 recites that each of the inorganic layers (i.e., each of the at least one inorganic layer) has a density of about 2.05 g/cm3 to about 2.4 g/cm3.  As such, contrary to the Examiner’s position, the claim should not encompass “the use of a multilayer inorganic layer” with densities outside the recited range.

The examiner responds to the arguments as follows:
at least one inorganic layer on the thin film encapsulation layer, each of the at least one inorganic layer having a density of about 2.05 g/cm3 to about 2.4 g/cm3”.
Thus, the current recitation in claim 1 does not preclude the use of a multilayer inorganic layer having constituents with different densities, inside and outside the claimed range.  The claim simply requires “at least ONE inorganic layer” {emphasis added}.  Both Jeong and Oosono teach multilayer encapsulation schemes comprising inorganic layers having densities close to and within the required range (see, e.g., Jeong, par. 0071, i.e., density of SiNx = 3.17 g/cm3, and Oosono, par. 0114, i.e., density of silicon nitride film = 2.1-2.6 g/cm3). 

The Appellant argues:
Oosono appears to necessarily require the presence of at least one “high-density barrier film,” such as high density silicon nitride, with a density that is outside the recited range.  Oosono, par. [0109] (emphasis added).  Indeed, Oosono provides that “when only a low density barrier film is used, sufficient barrier property cannot be achieved.  Therefore, after a low density barrier film is formed, a high-density barrier film is formed.”  Oosono, par. [0109] (emphasis added).  Thus, Oosono does not merely describe an additional barrier film, but rather explains that if ONLY the low density film is used, sufficient barrier properties cannot be achieved.
As such, without impermissible hindsight, those of ordinary skill in the art should have no reason or motivation to go against the teaching of Oosono and use only the density of the low density film of Oosono in the encapsulation structure of Jeong.  Indeed, 3 to about 2.4 g/cm3”.

The examiner responds to the arguments as follows:
As noted above, the claim simply requires “at least ONE inorganic layer” {emphasis added}.  Both Jeong and Oosono teach multilayer encapsulation schemes comprising inorganic layers having densities close to and within the required range (see, e.g., Jeong, par. 0071, i.e., density of SiNx = 3.17 g/cm3, and Oosono, par. 0114, i.e., density of silicon nitride film = 2.1-2.6 g/cm3).
The fact that an encapsulation scheme comprising a layer having a low density is less than optimal in preventing moisture penetration than an encapsulation comprising a layer having a low density and a layer having a high density does not vitiate the fact that it is disclosed.  See Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998); Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005).

The Appellant argues:
3 to about 2.4 g/cm3; appears to be akin to the “thin film encapsulation layer 340” of Lee.  Thus, the barrier film 5 of Oosono appears to be separate and distinct from the “insulating layer 420” of Lee that is cited for the recited “at least one inorganic layer.” As such, those of ordinary skill in the art should have no apparent reason to selectively look to the barrier (“encapsulation”) film 5 of Oosono for possible improvements to the separate and distinct insulating layer 420 of Lee. 

The examiner responds to the arguments as follows:
Regarding claim 1, Lee (US 2016/0103549) with reference to Figs. 1-5 teaches most aspects of the claimed invention including a display apparatus DA comprising:
an organic light emitting display panel 300 comprising a base layer 310, a transistor TFT on the base layer 310, a light emitting diode OLED electrically connected (i.e., through TH) to the transistor TFT, and a thin film encapsulation layer 340 on the light emitting diode OLED (see, e.g., Fig. 3B);
a conductive layer 410/430 on the thin film encapsulation layer 340 (see, e.g., Fig. 4B);
at least one inorganic layer 420 on the thin film encapsulation layer 340 (see, e.g., Fig. 4C);
an organic layer 440 on the at least one inorganic layer 420 (see, e.g., Fig. 2, par. 0067); and
a window 100 facing the organic light emitting display panel 300, with the conductive layer 410/430, the at least one inorganic layer 420, and the organic 440 between the window 100 and the organic light emitting display panel 300.
Lee further teaches the SiNx component layers 421 and 422 of layer 420 having different densities.  He also teaches that by controlling the density of the layers 421 and 422, the etch rate can be controlled as well as the breakdown voltage of the device, thus, improving the electrical durability of the insulating layer 420 (see, e.g., pars. 0064, 0133, 0148-0149).  He, however, is silent with respect to the claim limitation that each of the at least one inorganic layer has a density of about 2.05 g/cm3 to about 2.4 g/cm3.
Oosono (US 2007/0164666), in similar encapsulation schemes to those of Lee, on the other hand, teaches using silicon nitride films having densities of about 2.1 g/cm3 to about 2.6 g/cm3 to flatten and cover eventual pinholes in the underlying layers (see, e.g., pars. 0109, 0114).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to include in Lee’s device an inorganic layer having a density of about 2.05 g/cm3 to about 2.4 g/cm3, as taught by Oosono, to flatten and cover eventual pinholes in the underlying layers.
Thus, Oosono is a reference teaching why having at least ONE silicon nitride layer with a density of 2.1-2.6 g/cm3 is beneficial.
In addition, since Lee teaches that layers 421 and 422 are made of SiNx, their densities have to be near 3.17 g/cm3, thus being close to the claimed range of 2.05 g/cm3 to about 2.4 g/cm3.

	
Moreover, as is clearly stated in the MPEP §2144.05:
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66.  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of Amer. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
“[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).

The Appellant argues:
Moreover, without impermissible hindsight, a laminated structure of two inorganic layers 5a and 5b of Oosono, that appears to be an essential component of the device of Oosono, does not appear to be akin to, and thus should not be construed to be equivalent and easily interchangeable with, the two-layer structure of the insulating layer 420 of Lee, 

The examiner responds to the arguments as follows:
All the structural elements recited in the claim are taught by the primary reference Lee, thus, nothing in the structure of Lee is being interchanged.  Oosono is a reference teaching why having at least ONE silicon nitride layer with a density of 2.1-2.6 g/cm3 in an encapsulation scheme is beneficial (see, e.g., Oosono, pars. 0109, 0114).
In addition, since Lee teaches that layers 421 and 422 are made of SiNx, their densities have to be near 3.17 g/cm3, thus being close to the claimed range of 2.05 g/cm3 to about 2.4 g/cm3.  

(3) Conclusion
No decision rendered by a court or the Board is identified by the examiner in the Related Appeals and Interferences section of this examiner’s answer.
For the above reasons, it is believed that the rejections should be sustained. 
Respectfully submitted, 
/Nelson Garces/             Primary Examiner, Art Unit 2814                                                                                                                                                                                                                                                                                                                                                                     
Conferees:
/WAEL M FAHMY/             Supervisory Patent Examiner, Art Unit 2814                                                                                                                                                                                           
/JUSTIN P BETTENDORF/
RQAS, OPQA

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.